Per Curiam.
The candidate, after clerking in a New York law office, was registered in the office of Alexander Simpson, December 20th, 1929, and certificate of commencement of clerkship was promptly filed. He swears that he has served continuously since that time in Senator Simpson’s office until August 15th, 1933, and thereafter in the office of Joseph Suravsky, a counselor-at-law.
At the time of entering the Simpson office he did not have the required academic qualifications. He claims to have obtained them at some time in April, 1931 (exact date not stated) and submits a certificate by the commissioner of education under date of July 18th, 1931, that “Samuel M. Cole, of Jersey City, New Jersey, has presented satisfactory evidence of having completed in April, 1931 (exact date not stated) a preliminary academic education equivalent to four years in a high school of the first grade in this state.”
The applicant claims the benefit of rule 4 (d) as existing prior to February, 1931 (see rule 11) and this for present purposes may be conceded. But the date in 1931 above stated is indefinite, and therefore does not show that “at least three years” will have expired when the April examination is held. The application is denied.